Citation Nr: 0402665	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  01-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for an adult antisocial 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder other than an adult antisocial disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1984 
to October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO determined that new and material 
evidence had not been presented to reopen a claim that had 
been denied in January 1999.  

The Board notes that the veteran's claim, which he requested 
to be reopened in April 2000, was initially characterized as 
a claim of service connection for adult antisocial disorder.  
The record shows that the veteran has been diagnosed with 
other psychiatric disorders, and that subsequently prepared 
supplemental statements of the case (SSOCs) from the RO re-
characterized the disability at issue from adult antisocial 
disorder to an acquired type nervous condition under any 
diagnosis.  In August 2002, the veteran filed an appeal 
following this re-characterization of the issue by the RO in 
its July 2002 SSOC.  Consequently, the Board will consider 
two issues-an application to reopen a previously denied 
claim of service connection for an adult antisocial disorder 
and a claim of service connection for psychiatric disability 
other than an adult antisocial disorder.  

For reasons detailed below, the request to reopen the 
veteran's claim of service connection for adult antisocial 
disorder is denied.  The issue of entitlement to service 
connection for a chronic acquired psychiatric disorder other 
than adult antisocial disorder is remanded for further 
development.


FINDINGS OF FACT

1.  An unappealed rating decision of January 1999 denied 
service connection for adult antisocial disorder.



2.  Evidence received since the January 1999 rating decision 
is new, but it is not so significant that it must be 
considered to fairly decide the underlying claim of service 
connection.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim of service connection for an adult antisocial 
disorder.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.303, 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) has been enacted.  The 
VCAA has left intact the requirement that new and material 
evidence be received in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108.  This is 
required before the Board may determine whether the duty to 
assist is fulfilled and proceed to evaluate the merits of 
that claim.  38 C.F.R. 3.159(c)(4).  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
The Board notes that the veteran was apprised of the 
provisions of the VCAA in the SSOC of October 2003.  The 
Board also notes that the veteran was apprised in May 2000 
and June 2001 of the requirement that new and material 
evidence be received to reopen a claim.  

I.  Procedural History

Service connection for adult antisocial disorder was denied 
in an unappealed rating decision of January 1999.  The claim 
was denied because the claimed disorder was determined to be 
a congenital or developmental defect unrelated to military 
service.  The decision was not timely appealed, and so became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (1998).  In April 
2000 the veteran requested that his claim be reopened.  The 
claim was denied in May 2000 when the RO determined that the 
veteran had not submitted any material evidence, a condition 
for reopening a final VA decision.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).  In response to a May 2000 
telephone query from the veteran, the RO explained to him the 
rating decision, discussed the time period for filing an 
appeal, explained new and material evidence, and explained 
that the claimed adult antisocial disorder is not a 
recognized disability for VA rating purposes.  The veteran 
timely filed a notice of disagreement in May 2001.  In June 
2001 the RO issued a Statement of the Case (SOC) which 
explained the pertinent laws governing burden of proof, new 
and material evidence, and the time limits for filing a NOD, 
substantive appeal, and response to a SSOC.  

In June 2001, after the SOC was issued, the veteran timely 
appealed to the Board the RO's decision to not reopen the 
claim, and simultaneously submitted several documents to the 
RO.  These documents included articles about social phobia, 
antisocial personality disorder, and antisocial personality 
disorder.  Also submitted were documents from the VA Medical 
Center (VAMC) in Dayton, Ohio, comprised of two notices of 
missed appointments and information provided to the veteran 
regarding stress management.  

The veteran requested a video hearing with a Board Member, 
but, inexplicably, in May 2002, was given a hearing conducted 
by a Decision Review Officer (DRO) instead.  The RO issued a 
SSOC in August 2002.  As a result of the hearing having been 
conducted before a DRO rather than a Board Member, the Board 
remanded the claim to the RO in September 2002 to comply with 
the veteran's request for a video hearing before a Board 
Member.  In November 2002 the veteran withdrew his request 
for a hearing.  

In January 2003 the Board sent the case to the Board's Case 
Development Unit for further development in accordance with 
then-extant procedures for obtaining additional evidence.  
38 C.F.R. § 19.9(a)(2) (2002).  This was done to obtain from 
the VAMC in Dayton, Ohio, the veteran's medical records 
relating to any psychiatric treatment since 1998.  In August 
2003 the case was remanded to the RO in keeping with a 
decision that all case development would be conducted by the 
ROs.  The records from the VAMC in Dayton, Ohio for the 
period May 1998 to April 2003 were added to the record.  The 
RO issued another SSOC in October 2003, again declining to 
reopen the claim because new and material evidence had not 
been received.

II.  New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (The Board notes that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The claim in 
the instant appeal was received in April 2000; consequently, 
only the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001, governs this case.)

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not previously submitted to agency decision 
makers and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge, supra.  In determining 
whether evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

As noted above, service connection for adult antisocial 
disorder was denied in an unappealed rating decision of 
January 1999.  As a result, service connection for adult 
antisocial disorder may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication in January 1999.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The pertinent evidence of record at the time of the January 
1999 rating decision consisted of the veteran's service 
medical records (SMRs) and the veteran's disability 
application, VA Form 21-526.  The SMRs contain a Report of 
Mental Status Evaluation conducted in October 1986 in 
connection with a Chapter 14 release from service proceeding.  
That report noted adult antisocial behavior and an 
occupational problem.  See American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Revised (1994).  The report specifically noted there 
was no psychiatric disorder present.  The SMRs contain no 
record of treatment for any psychiatric disorder or any other 
disability.

As noted above, evidence added to the record since the rating 
decision of January 1999 consists of personal statements 
dated April 2000, June 2001, April 2002, and August 2002; VA 
records provided by the veteran in June 2001, comprised of 
two notices of missed appointments and information provided 
to the veteran regarding stress management; four articles 
submitted by the veteran in June 2001 discussing social 
phobia and antisocial personality disorder; an article and 
pamphlet submitted in April 2002 concerning social phobia; 
the transcript of the video hearing of May 2002; and 
treatment records from the VAMC in Dayton, Ohio for the 
period May 1998 to April 2003.

The veteran's statements, while new to the record, are not 
material evidence.  These lay statements are all claims for 
service connection for adult antisocial disorder, which the 
veteran claims originated in service as a result of the 
mental stress of military service.  These assertions do not 
differ from those implicit in the original claim.  Competent 
lay evidence is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2003).  However, medical 
diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, lay statements 
cannot provide a competent medical diagnosis, and, as the 
veteran is a layperson, his statements as to medical 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).  Thus his statements are not, either alone or 
in connection with evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The VA records provided by the veteran in June 2001, 
comprised of two notices of missed appointments and 
information provided to the veteran regarding stress 
management, are new to the record, but not material.  The 
former are purely administrative in nature.  The information 
on stress management is not, either alone or in connection 
with evidence previously assembled, so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  This is so because it does not shed any light on 
the relevant question, namely a relationship between current 
disorder and this veteran's military service.

The articles submitted in June 2001 and April 2002 by the 
veteran discussing social phobia and antisocial personality 
disorder are likewise new to the record, but not material.  
They merely describe anxiety and personality disorders, and 
like the information on stress management, are not relevant 
to this specific case.  They are not, either alone or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of the claim.

The transcript of the video hearing of May 2002 is new to the 
record.  However, as with the veteran's written statements 
discussed above, they are lay statements by the veteran which 
reiterated his contention that he has adult antisocial 
disorder, and that it was acquired while in service.  As with 
the veteran's written statements, discussed above, the 
assertions of the veteran concerning medical causation do not 
constitute competent medical evidence with which to reopen 
his claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Therefore, his statements are not, either alone or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of the claim. 

Also new to the record since the original claim was denied in 
January 1999 are treatment records from the VAMC in Dayton, 
Ohio for the period May 1998 to April 2003.  These records 
contain no reference to the veteran's claim of service 
connection for adult antisocial disorder.  There is one 
treatment note from November 2000 relating to the veteran's 
anger over a police stop for a traffic violation, but the 
Board does not conclude that this, either alone or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  That the veteran has an 
antisocial disorder was evident when this case was decided in 
1999.  Such information is not new and material.

In sum, while the evidence submitted since the rating 
decision of January 1999 is new in that it was not previously 
of record, it is not material to the veteran's claim of 
entitlement to service connection for adult antisocial 
disorder, and, as noted above, the Board thus lacks 
jurisdiction to reach and adjudicate the underlying claim.  
Barnett, supra.  Accordingly, the Board finds that new and 
material evidence has not been received, and the veteran's 
claim of entitlement to service connection for adult 
antisocial disorder is not reopened.  38 C.F.R. § 3.156(a) 
(2001).  


ORDER

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for adult 
antisocial disorder, the benefit sought on appeal is denied. 


REMAND

As noted in the introduction above, the veteran's claim was 
initially characterized as one for service connection for 
adult antisocial disorder and, after a diagnosis of other 
psychiatric disabilities, was re-characterized as a claim for 
service connection for an acquired type nervous condition 
under any diagnosis.  The Board notes that in September 2000 
a VA staff psychiatrist diagnosed the veteran with bipolar II 
disorder with rule out of personality disorder not otherwise 
specified.  This diagnosis, however, was reported in a 
treatment record by S.A.M., M.D., another VA staff 
psychiatrist in a treatment note of October 2001.  The record 
of the September 2000 diagnosis itself is not of record.  

Also of record is a treatment note by VA psychologist E.P, 
Psy.D., of May 1998.  Doctor P. noted the veteran was 
referred to him because of the veteran's reaction to being 
stopped by the police for a traffic violation.  The veteran 
reported that he felt he was verbally harassed by the police, 
was angry about it, and as a result had difficulty sleeping 
and thinking about it.  Dr. P. noted no psychiatric history, 
no hallucinations or delusions, and no homicidal or suicidal 
ideas.  The Board also notes that a May 11, 1998 unsigned 
psychology consult note was inaccessible in the computer 
printout from VAMC Dayton.  The veteran testified at his 
April 2000 hearing that he has not sought private medical 
treatment.

As discussed above, the record is clear that new and material 
evidence has not been received to reopen a claim for service 
connection for adult antisocial disorder.  Nevertheless, in 
the July 2002 and October 2003 SSOCs, the RO opened a new 
area of inquiry in finding that no link has been established 
between the veteran's military service and his currently 
diagnosed psychiatric conditions other than adult antisocial 
disorder.  In order to fulfill the duty to assist, this issue 
requires further action by the RO.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the VAMC 
in Dayton, Ohio and request all 
treatment records relating to the 
veteran, including the May 11, 1998 
unsigned psychology consult note and 
the original treatment record 
diagnosing bipolar II disorder, if 
available.  The RO should then 
associate with the claims file any 
medical records which have not been 
secured previously.

3.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA examination by a physician with 
appropriate expertise to verify the 
diagnosis of bipolar II disorder 
and, if so confirmed, to determine, 
if possible, the etiology of any 
psychiatric disorder other than 
adult antisocial disorder, and 
provide an opinion as to whether it 
is as likely as not that the 
antisocial and occupational problems 
reported in the 1986 Report of 
Mental Status are in any way related 
to a current psychiatric disability 
other than adult antisocial 
disorder.  The veteran's claims 
files, including a copy of this 
remand, must be made available to 
the examiner for review.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative, if any, with an appropriate opportunity to 
respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



